DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1, 19, and 20 is the inclusion of limitation(s) “receiving unlabeled data with arbitrary time intervals over time from one or more sensors of a mobile client device associated with a user; clustering the unlabeled data into one or more unlabeled clusters based on a characteristic of an activity of the user associated with the unlabeled data, wherein the characteristic of the activity of the user comprises a spatial-temporal distribution pattern of the unlabeled data based on the arbitrary time intervals”, which is not found in the cited prior art.  The closest possible prior art in this case is Pennanen et al (US 2015/0005030 A1), which teaches tracking and recording movements of a communication device.  The mobile communication device is operable to communicate one or more sensor signals to the system, wherein the sensor signals are indicative of motion associated with activities to which the user exposes the mobile communication device.  The system includes a computing hardware that analyses sensor signals to classify them into one or more temporal zones, determines a most likely activity type associated with a given temporal zone, and sends the information regarding most likely activity to the mobile communication device.  The user of the mobile communication device provides their confirmation whether the most likely activity type represents a correct analysis, and communicate the confirmation back to the computing hardware for amending parameters and/or algorithms which execute analysis of the sensor signals to improve their accuracy.
Claims 2-18 depend from claim 1 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161